Citation Nr: 1134151	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-27 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus and/or herbicide exposure.

2.  Entitlement to service connection for hypertension due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2008 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In August 2009, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO and a letter from the RO that month informed the Veteran that a DRO hearing was scheduled for September 2009.  In his August 2009 VA Form 9, Substantive Appeal the Veteran also requested a Board hearing be held at the RO.  Subsequently, the Veteran and his representative withdrew requests for both hearings in correspondence dated in September 2009.  As the Veteran has not requested that any hearing be rescheduled, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

The issue of entitlement to service connection for peripheral neuropathy of the left upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran, if further action is required.


FINDINGS OF FACT

1.  In June 2011 and September 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus and/or herbicide exposure.

2.  In June 2011 and September 2011, prior to the promulgation of a decision, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for hypertension due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus and/or herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal regarding the claim of entitlement to service connection for hypertension due to herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In written submissions dated in June 2011 and September 2011, the Veteran and his representative stated their intention to withdraw the Veteran's claims of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus and/or herbicide exposure, and entitlement to service connection for hypertension due to herbicide exposure.  No allegations of errors of fact or law, therefore, remain for appellate consideration regarding these two issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.


ORDER

The appeal concerning the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus and/or herbicide exposure, is dismissed.

The appeal concerning the claim of entitlement to service connection for hypertension due to herbicide exposure is dismissed.


REMAND

Unfortunately, a remand is required for the remaining issue in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran seeks service connection for peripheral neuropathy of the left upper extremity contending that he sought diabetic peripheral neuropathy in all four extremities as secondary to his service-connected diabetes mellitus.  The Board notes that the RO has granted the Veteran service connection for peripheral neuropathy for his right upper extremity and both lower extremities.  

The Veteran underwent a VA peripheral nerves examination in May 2008.  The VA examiner noted in his report that the Veteran was service-connected for diabetes mellitus and was now claiming diabetic peripheral neuropathy in all four extremities as secondary to the diabetes.  The examiner noted that the Veteran complained of chronic and gradual neuropathic symptoms, such as pain and paresthesias, during the past two years in the lower extremities and the right upper arm only.  The VA examination contains no findings or mention of the Veteran's left upper extremity.  Diagnosis was mild sensory peripheral neuropathy in both lower extremities and the right upper extremity, most likely diabetic since other possible etiological factors were excluded clinically and by history, including prostate cancer.  The nerve dysfunction was described as neuritis and neuralgia.  

In a September 2009 signed statement the Veteran noted that a proper examination of his left upper extremity was not conducted during the May 2008 VA examination.  He said that he was willing to appear for a proper nerve conduction examination of the left upper extremity in order to determine whether or not there is a medical finding of left upper extremity peripheral neuropathy as the result of his service-connected diabetes.

The Board notes the apparent miscommunication between the Veteran and the VA examiner concerning the left upper extremity.  The May 2008 VA examination is clearly inadequate regarding whether or not the Veteran has diabetic peripheral neuropathy of the left upper extremity secondary to his service-connected diabetes mellitus as the examination contains no recorded complaints, symptoms, or medical findings regarding that limb.  The Board notes that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Because of the inadequacy of the VA examiner's findings on diabetic peripheral neuropathy, the Board believes that on remand the RO/AMC should schedule the Veteran for a VA examination of his left upper extremity to determine if he has peripheral neuropathy of the left upper extremity and, if so, whether such disorder was caused by or aggravated by his service-connected diabetes mellitus or is otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his claimed peripheral neuropathy of the left upper extremity.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies should be performed, such as a nerve conduction study, and all findings must be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran currently has peripheral neuropathy of the left upper extremity and, if so, the etiology of this disorder, to include whether it is at least as likely as not (50 percent probability or greater) that any such disability found on examination was caused by or aggravated by his service-connected diabetes mellitus or is otherwise related to the Veteran's period of active service.  

A complete rationale for any opinion expressed should be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

2.  When the development requested has been completed, the remaining issue on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence received since the June 2009 Statement of the Case.  If the benefit sought is not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


